DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9899515 B1).
Regarding independent claim 15, Cheng et al. teach “A vertical transport field effect transistor (VTFET) device (fig. 24; column 18, lines 1-67 and column 19, lines 1-34), comprising:
a plurality of fin segments (131), wherein at least one fin segment is on a first bottom source/drain region (123), at least one fin segment (131) is on a second bottom source/drain region (123), and at least one fin segment is on a third bottom source/drain region (123), wherein the first bottom source/drain region is n-doped or p-doped and the second bottom source/drain region and third bottom source/drain region have the opposite doping from the first bottom source/drain region (column 17, lines 26-30);
a first intervening portion (195) of an upper insulator layer divides the first bottom source/drain region from the second bottom source/drain region, and 
a second intervening portion (195) of the upper insulator layer divides the first bottom source/drain region from the third bottom source/drain region;
a bottom spacer layer (240) on the first intervening portion (195) and the second intervening portion (195);
a gate dielectric layer (250) on the bottom spacer layer (240) on the first intervening portion (195), 
wherein the bottom spacer layer (240) on the first intervening portion (195) is between the gate dielectric layer (250) and the first intervening portion (195)”.

Cheng et al. show two S/D regions 123 next to each other and isolated by STI 195 and these S/D regions can be n-type or p-type to form NFET or PFET accordingly. This is naturally recognized that more transistors can be formed in the same device adjacent to the shown transistors by isolating using similar insulating structure. An NFET-PFET-NFET or PFET-NFET-PFET can be easily made and the S/D regions can be mapped to first, second and third S/D regions. 


    PNG
    media_image1.png
    558
    862
    media_image1.png
    Greyscale


Regarding claim 16, Cheng et al. further teach “The VTFET device of claim 15, wherein the first bottom source/drain region, second bottom source/drain region, and third bottom source/drain region each have a divot (containing STI 195)”.

Regarding claim 17, Cheng et al. further teach “The VTFET device of claim 16, further comprising a lower insulating layer (BOX layer of SOI substrate 110) between a substrate (Bulk substrate of SOI substrate) and the first intervening portion of the upper insulator layer (195) and between the substrate and the second intervening portion (195) of the upper insulator layer”.

Regarding claim 18, Cheng et al. further teach “The VTFET device of claim 16, further comprising a top source/drain (300) on each of the plurality of fin segments (131)”.

Regarding claim 19, Cheng et al. further teach “The VTFET device of claim 18, further comprising a conductive gate layer (260, 275) on the gate dielectric layer (250), wherein the gate dielectric layer (250) is also on each of the plurality of fin segments (131)”.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. as applied to claim 18 as above, and further in view of Sun et al. (US 20120319201 A1).

Regarding claim 20, Cheng et al. teach all the limitations described in claim 18.
But Cheng et al. are silent upon the provision of wherein the VTFET device of claim 18, further comprising a first bottom electrical contact formed to the first bottom source/drain region, wherein the first bottom electrical contact is located on the divot of the first bottom source/drain region.
However, Sun et al. teach a similar vertical transistor (fig. 12D) comprising a first bottom electrical contact 151, 157 formed to the first bottom source/drain region 126, wherein the first bottom electrical contact 151, 157 is located on the divot (containing STI 123) of the first bottom source/drain region 126. Note: The term “ON” is used for broader perspective. It is a directional phrase, meaning an object can be above or bottom or left or right of another object with or without other objects in between. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Cheng et al. and Sun et al. to include an   electrical contact to the bottom source/drain region according to the teachings of Sun et al. as .

Claims 21- 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20170301776 A1).

Regarding independent claim 21, Zhang et al. teach “A vertical transport field effect transistor (VTFET) device (fig. 2S; ¶¶ 0022-0044), comprising:
a lower insulator layer (BOX layer of SOI substrate, ¶ 0022) on a carrier layer (Bulk substrate of SOI substrate);
a first bottom source/drain region (110N), a second bottom source/drain region (110P), and a third bottom source/drain region (110P, forming left side of 110N) directly on the lower insulator layer, wherein the first bottom source/drain region (110N) is n-doped or p-doped and the second bottom source/drain region (110P) and the third bottom source/drain region (110P) have the opposite doping from the first bottom source/drain region;
a first intervening portion of an upper insulator layer (104) on the lower insulator layer that divides the first bottom source/drain region 110N from the second bottom source/drain region 110P;
a second intervening portion of the upper insulator layer (104) on the lower insulator layer that divides the first bottom source/drain region from the third bottom source/drain region;
a plurality of fin segments 108 on the first bottom source/drain region;
a plurality of fin segments 108 on the second bottom source/drain region;
a plurality of fin segments 108 on a third bottom source/drain region; and
a bottom spacer layer 116 on the first intervening portion 104 and the second intervening portion 104, 

Zhang et al. show two S/D regions 110N, 110P next to each other and isolated by STI 104. This is naturally recognized that more transistors can be formed in the same device adjacent to the shown transistors by isolating using similar insulating structure. An NFET-PFET-NFET or PFET-NFET-PFET can be easily made and the S/D regions can be mapped to first, second and third S/D regions. 

Regarding claim 22, Zhang et al. further teach, the VTFET device of claim 21, further comprising a top source/drain 140N, 140P on each of the plurality of fin segments 108.

Regarding claim 23, Zhang et al. further teach, the VTFET device of claim 22, further comprising a gate dielectric layer 161R, 163R on the bottom spacer layer 116 on the first intervening portion 104, wherein the bottom spacer layer 116 on the first intervening portion 104 is between the gate dielectric layer 161R, 163R and the first intervening portion 104.

Regarding claim 24, Zhang et al. further teach, the VTFET device of claim 23, further comprising a conductive gate layer 179F on the gate dielectric layer 161R, 163R, wherein the gate dielectric layer 161R, 163R is also on each of the plurality of fin segments 108.

Regarding claim 25, Zhang et al. further teach, the VTFET device of claim 24, wherein the first bottom source/drain region, second bottom source/drain region, and third bottom source/drain region each have a divot (containing elements 112 and 114).

Regarding claim 26, Zhang et al. further teach, the VTFET device of claim 25, wherein at least a portion of the divot (containing elements 112 and 114) in the second bottom source/drain region is between the first intervening portion 104 of the upper insulator layer and one of the plurality of fins 108 on the second bottom source/drain region.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claim 26 as above, and further in view of Sun et al. 

Regarding claim 27, Zhang et al. teach all the limitations described in claim 26.
But Zhang et al. are silent upon the provision of wherein the VTFET comprising a second bottom electrical contact in electrical contact with the second bottom source/drain region, wherein the second bottom electrical contact is located on a portion of the divot of the second bottom source/drain region.
However, Sun et al. teach a similar vertical transistor (fig. 12D) comprising a second bottom electrical contact 151, 157 in electrical contact with the second bottom source/drain region 126, wherein the second bottom electrical contact 151, 157 is located on a portion of the divot of the second bottom source/drain region 126. Note: The term “ON” is used for broader perspective. It is a directional phrase, meaning an object can be above or bottom or left or right of another object with or without other objects in between. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Zhang et al. and Sun et al. to include an   electrical contact to the bottom source/drain region according to the teachings of Sun et al. as this is conventional and used to electrically connect the bottom source/drain region to the other electrical components (transistor, capacitor etc) of the device/network.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Sun et al. as applied to claim 27 as above, and further in view of Xie et al. (US 10014370 B1).

Regarding claim 28, Zhang et al. and Sun et al. teach all the limitations described in claim 27.
But Zhang et al. are silent upon the provision of wherein the VTFET comprising an electrical gate contact directly over the first intervening portion of the upper insulator layer.
However, Xie et al. teach a similar vertical transistor (fig. 2Q) comprising an electrical gate contact CB directly over the first intervening portion of the upper insulator layer 107. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Zhang et al., Sun et al. and Xie et al. to include an electrical contact to the gate electrode according to the teachings of Xie et al. as this is conventional and used to electrically connect to an input terminal to operate the transistor.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817